 


109 HR 2042 IH: Gold Star Parents Annuity Act
U.S. House of Representatives
2005-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2042 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2005 
Mr. McNulty introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide for the payment of a monthly stipend to the surviving parents (known as Gold Star parents) of members of the Armed Forces who die during a period of war. 
 
 
1.Short titleThis Act may be cited as the Gold Star Parents Annuity Act. 
2.Special pension for Gold Star parents 
(a)In general 
(1)Chapter 15 of title 38, United States Code, is amended by adding at the end the following new subchapter: 
 
VSpecial pension for Gold Star parents 
1571.Gold Star parents 
(a)The Secretary shall pay monthly to each person who has received a Gold Star lapel pin under section 1126 of title 10 as a parent of a person who died in a manner described in subsection (a) of that section a special pension in an amount determined under subsection (b). 
(b)The amount of special pension payable under this section with respect to the death of any person shall be $125 per month. In any case in which there is more than one parent eligible for special pension under this section with respect to the death of a person, the Secretary shall divide the payment equally among those eligible parents. 
(c)The receipt of special pension shall not deprive any person of any other pension or other benefit, right, or privilege to which such person is or may hereafter be entitled under any existing or subsequent law. Special pension shall be paid in addition to all other payments under laws of the United States. 
(d)Special pension shall not be subject to any attachment, execution, levy, tax lien, or detention under any process whatever. 
(e)For purposes of this section, the term parent has the meaning provided in section 1126(d)(2) of title 10.. 
(2)The table of sections at the beginning of such chapter is amended by adding at the end the following: 
 
 
Subchapter V—Special pension for Gold Star parents 
1571. Gold Star parents. 
(b)Effective dateSection 1571 of title 38, United States Code, as added by subsection (a), shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act. 
 
